DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “604” has been used to designate both a computer and servers in specification paragraph [0056].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0014], lines 1-2, “while a VPU may be the best hardware executor for a vision model” should read “while a vision processing unit (VPU) may be the best hardware executor for a vision model” since this the first instance of VPU being used in the specification
In paragraph [0014], lines 2-3, “may determine that an FPGA (or a combination of the FPGA and the VPU) may be the optimal executor(s)” should read “may determine that a field programmable gate array (FPGA) (or a combination of the FPGA and the VPU) may be the optimal executor(s)” since this the first instance of FPGA being used in the specification
In paragraph [0023], lines 1-2, “are not in the data store, the scheduler, at block 214, the scheduler may send” should read “are not in the data store, the scheduler, at block 214, may send”
In paragraph [0060], line 7, “Instructions 724can also include” should read “Instructions 724 can also include”
In paragraph [0061], line 1, “at least one computing device 704” should read “At least one computing device 704”
In paragraph [0061], lines 11-12, “the scheduler 722 of t at least one computing device 702” should read “the scheduler 722 of the at least one computing device 702”
Appropriate correction is required.
Claim Objections
Claims 2, 3, 6-12, and 14-22 are objected to because of the following informalities:  
In claim 2, lines 1-2, “The apparatus of claim 1, the processing circuitry to detect one or more hardware executor backends” should read “The apparatus of claim 1, the processing circuitry detects one or more hardware executor backends”
In claim 9, line 1, “The apparatus of claim 7, the processing circuitry to store the computational cost” should read “The apparatus of claim 7, the processing circuitry stores the computational cost”
In claim 14, lines 1-2, “A system, comprising: one or more first computing device comprising” should read “A system, comprising: one or more first computing devices comprising”
In claim 19, line 1, “The system of claim 18, the processing circuitry to store the computational cost” should read “The system of claim 18, the processing circuitry stores the computational cost”
Dependent claims 3 and 6-12 are objected to based on being directly or indirectly dependent on claim 2. Dependent claims 15-22 are objected to based on being directly or indirectly dependent on claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device; or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device” in lines 10-15. These limitations lacks clarity because it is uncertain whether the “or” is meant to mean “circuitry to: receive…; convert…; identify…; determine…; and partition…; or circuitry to: profile…” as it is currently written or to mean “circuitry to: receive…; convert…; identify…; determine…; and partition…, or profile…”. For examination purposes, “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device; or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device” has been interpreted as “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device”.
Claim 7 recites the limitation “the computation graph” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the computation graph” has been interpreted as “the computational graph” in reference to “a computational graph” in line 6 of claim 1.
Claim 7 recites the limitation “the hardware executor backend” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the hardware executor backend” has been interpreted as “a hardware executor backend”.
Claim 9 recites the limitation “the at least one storage device” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the at least one storage device” has been interpreted as “the at least one data storage device” in reference to “at least one data storage device” in line 9 of claim 1.
Claim 14 recites the limitations “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device; or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device” in lines 11-16. These limitations lacks clarity because it is uncertain whether the “or” is meant to mean “circuitry to: receive…; convert…; identify…; determine…; and partition…; or circuitry to: profile…” as it is currently written or to mean “circuitry to: receive…; convert…; identify…; determine…; and partition…, or profile…”. For examination purposes, “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device; or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device” has been interpreted as “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device”.
Claim 18 recites the limitation “the computation graph” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the computation graph” has been interpreted as “the computational graph” in reference to “a computational graph” in line 7 of claim 14.
Claim 19 recites the limitation “the at least one storage device” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the at least one storage device” has been interpreted as “the at least one data storage device” in reference to “at least one data storage device” in line 10 of claim 14.
Claim 23 recites the limitations “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device; or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device” in lines 8-13. These limitations lacks clarity because it is uncertain whether the “or” is meant to mean “processor to: receive…; convert…; identify…; determine…; and partition…; or processor to: profile…” as it is currently written or to mean “processor to: receive…; convert…; identify…; determine…; and partition…, or profile…”. For examination purposes, “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device; or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device” has been interpreted as “and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device”.
Each dependent claim is rejected based on the same rationale as the claim from which it depends.
Dependent claims 2-13 are rejected based on being directly or indirectly dependent on claim 1. Dependent claims 15-22 are rejected based on being directly or indirectly dependent on claim 14. Dependent claims 24 and 25 are rejected based on being directly or indirectly dependent on claim 23.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Independent claim 23 recites “machine-readable storage medium.” The broadest reasonable interpretation of a claim that recites "machine-readable storage medium," in view of the present specification, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "machine-readable storage medium" recited in claim 23 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory machine-readable storage medium” (emphasis added). Dependent claims 24 and 25 are rejected based on same rationale as claim 23.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“convert the inference model to a computational graph”
“identify one or more operations from the computational graph”
“determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device”
“partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device”
“profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass converting the inference model to a computational graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert an inference model into a computational graph (i.e. make a directed graph of the operations of the inference model)), identifying operations from the computational graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the computational graph to identify one or more operations), determining if a computational cost for each operation is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether or not a computational cost for each operation has been stored in a storage device), and partitioning the computational graph based on if the computational cost is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can partition the computational graph if it is determined that the computational cost for each operation has been stored in a storage device), or profiling the computational graph based on if the computational cost is not stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can profile the computational graph if it is determined that the computational cost for each operation has not been stored in a storage device).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“memory to store instructions”
“processing circuitry, coupled to the memory, operable to execute the instructions”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“receive an inference model for execution”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, and memory for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“performs computation or execution of the one or more operations”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses computing or executing the one or more operations (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can perform the computations or executions necessary for the operations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“the processing circuitry to detect one or more hardware executor backends”
“one or more hardware executor backends”
“one or more hardware executors”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 1 of processing circuitry and memory, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 2. The limitation of claim 3 is only an additional element to the abstract ideas of claim 2.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“wherein the one or more hardware executors includes one or more of the following: (i) a central processing unit (CPU), (ii) a graphics processing unit (GPU), (iii) a vision processing unit (VPU), (iv) a field programmable gate array (FPGA), and (v) a neural network accelerator”
As drafted, is an additional element that is part of the mere instructions to apply language of claim 2. The limitation of claim 3 further limits the limitations of claim 2 by defining what the “one or more hardware executors” comprise. Furthermore, the recitation of additional elements in claim 2 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations”
As drafted, is part of the abstract idea of claim 1 of determining if a computational cost for each operation is stored in a storage device. The limitation of claim 4 further limits the limitation of claim 1 by further defining how the computation cost is measured. The above limitation in the context of this claim encompasses determining if a computational cost, which is time, resources, or time and resources required to complete an operation, for each operation is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether or not a computational cost, which is time, resources, or time and resources required to complete an operation, for each operation has been stored in a storage device).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 1 of processing circuitry and memory, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, and memory for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the computation cost is measurable in accordance with one or more of the following: (i) required task completion time, (ii) required power consumption, (iii) memory utilization, and (iv) disk usage”
As drafted, is part of the abstract idea of claim 1 of determining if a computational cost for each operation is stored in a storage device. The limitation of claim 5 further limits the limitation of claim 1 by further defining how the computation cost is measured. The above limitation in the context of this claim encompasses determining if a computational cost, measurable in accordance with one or more of: (i) required task completion time, (ii) required power consumption, (iii) memory utilization, and (iv) disk usage, for each operation is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether or not a computational cost, which is measurable in accordance with one or more of: (i) required task completion time, (ii) required power consumption, (iii) memory utilization, and (iv) disk usage, for each operation has been stored in a storage device).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 1 of processing circuitry and memory, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, and memory for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 2. The limitations of claim 6 are only additional elements to the abstract ideas of claim 2. 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the processing circuitry”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“send the computational graph to each of the one or more hardware executor backends for analysis and annotation”
“receive an annotated computational graph from each of the one or more hardware executor backends”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting and receiving data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 2 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and receiving data). Furthermore, the “send …” and “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“calculates the computation cost of each operation of the computation graph”
“annotates each operation in the computational graph with one or more of the following information: (i) whether a hardware executor corresponding to the hardware executor backend supports the operation and (ii) the computational cost of the operation”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass calculating the computation cost for each operation of the computational graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can calculate a computation cost (time and resources) for each operation of the computational graph), and annotating each operation in the computational graph with one or more of: whether a hardware executor corresponding to the hardware executor backend supports the operation, and the computational cost of the operation (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can annotate the computational graph for each operation with one or more of: whether a hardware executor corresponding to the hardware executor backend supports the operation, and the computational cost of the operation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“each hardware executor backend”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation: 
“return the annotated computational graph to the apparatus”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards transmitting data. Furthermore, the recitation of additional elements in claim 6 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “send …” amount to no more than insignificant extra-solution activity for transmitting and receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and receiving data). Furthermore, the “return …”, “send …”, and “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“determines whether the one or more operations is fusible into one computation”
“annotates the computational graph to indicate the one or more fusible operations”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass determining whether operations are fusible into one computation (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether operations are fusible into one computation), and annotating the computational graph to indicate fusible operations (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can annotate the computation graph in order to indicate fusible operations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“each hardware executor backend”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 7 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “send …” amount to no more than insignificant extra-solution activity for transmitting and receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and receiving data). Furthermore, the “return …”, “send …”, and “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 7. The limitations of claim 9 are only additional elements to the abstract ideas of claim 7. 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“the processing circuitry”
“at least one storage device”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“store the computational cost for each of the one or more operations”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards storing data/information. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 7 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “return …”, “receive …”, and “send …” amount to no more than insignificant extra-solution activity for transmitting and receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, a storage device, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing data/information, transmitting data, and receiving data). Furthermore, the “store …”, “send …”, and “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network, and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“determine an approximate of a lowest computational cost path for the one or more operations by partitioning execution of at least: (i) first and second operations of the one or more operations on a first hardware executor backend, (ii) the first and second operations of the one or more operations on a second hardware executor backend, or (iii) the first operation of the one or more operations on the first hardware executor backend and the second operation of the one or more operations on the second hardware executor backend”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses determining an approximate of a lowest computational cost path for the operations by partitioning executions of at least first and second operations of the operations: on a first hardware execution, on a second hardware executor, or the first operation on the first hardware executor and the second operation on the second hardware executor (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine a lowest computational cost path of the operations by partitioning the execution of the operations over a first hardware executor, a second hardware executor, or both the first and second hardware executors (first operation on first executor and second operation on second executor)).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the processing circuitry”
As drafted, is an additional element that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 2 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“partition the computational graph into one or more computational subgraphs based at least in part on the determined approximation of the lowest computational cost path”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses partitioning the computational graph into computational subgraphs based on the determined approximation of the lowest computational cost path (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can partition the computation graph into computational subgraphs by using the determined lowest computational cost path).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the processing circuitry”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“send each subgraph to the first hardware executor backend or the second hardware executor backend or both the first and second hardware executor backends for execution”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards transmitting data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 10 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and receiving data). Furthermore, the “send …” and “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 10. The limitations of claim 12 are only additional elements to the abstract ideas of claim 10. 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“the first hardware executor backend operatively controls a first hardware executor”
“the second hardware executor backend operatively controls a second hardware executor”
“wherein the first hardware executor is different from the second hardware executor”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 10 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, memory, hardware executor backends, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“determine whether the computational graph will be executed multiple times”
“repeat the partitioning or the profiling of the computational graph”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass determining whether the computational graph will be executed multiple times (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether a computation graph will be executed multiple times), and repeating the partitioning or profiling of the computational graph (corresponds to evaluation and judgement; in particular, a human with the assistance of pen and paper, can repeat the partitioning or the profiling (as discussed in claim 1) of the computational graph). 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“the processing circuitry”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 1 of processing circuitry and memory, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe processing circuitry, and memory for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“convert the inference model to a computational graph”
“identify one or more operations from the computational graph”
“determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device”
“partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device”
“profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass converting the inference model to a computational graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert an inference model into a computational graph (i.e. make a directed graph of the operations of the inference model)), identifying operations from the computational graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the computational graph to identify one or more operations), determining if a computational cost for each operation is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether or not a computational cost for each operation has been stored in a storage device), and partitioning the computational graph based on if the computational cost is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can partition the computational graph if it is determined that the computational cost for each operation has been stored in a storage device), or profiling the computational graph based on if the computational cost is not stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can profile the computational graph if it is determined that the computational cost for each operation has not been stored in a storage device).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“one or more first computing device”
“memory to store instructions”
“processing circuitry, coupled to the memory, operable to execute the instructions”
“one or more second computing devices”
“memory to store instructions”
“one or more hardware executors, coupled to the memory, operable to execute the instructions”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“receive an inference model for execution”
“receive instructions from the one or more first computing devices to execute at least a portion of the one or more operations”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 14. The limitation of claim 15 is only an additional element to the abstract ideas of claim 14. 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“wherein the one or more hardware executors of the one or more second computing devices includes one or more of the following: (i) a central processing unit (CPU), (ii) a graphics processing unit (GPU), (iii) a vision processing unit (VPU), (iv) a field programmable gate array (FPGA), and (v) a neural network accelerator.”
As drafted, is an additional element that is part of the mere instructions to apply language of claim 14. The limitation of claim 15 further limits the limitations of claim 14 by defining what the “one or more hardware executors” comprise. Furthermore, the recitation of additional elements in claim 14 of computing devices, processing circuitry, memory, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations.”
As drafted, is part of the abstract idea of claim 14 of determining if a computational cost for each operation is stored in a storage device. The limitation of claim 16 further limits the limitation of claim 14 by further defining how the computation cost is measured. The above limitation in the context of this claim encompasses determining if a computational cost, which is time, resources, or time and resources required to complete an operation, for each operation is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether or not a computational cost, which is time, resources, or time and resources required to complete an operation, for each operation has been stored in a storage device).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 14 of computing devices, processing circuitry, memory, and hardware executors, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 14. The limitations of claim 17 are only additional elements to the abstract ideas of claim 14. 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the processing circuitry”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“send the computational graph to each of the one or more second computing devices for analysis and annotation”
“receive an annotated computational graph from each of the one or more second computing devices”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting and receiving data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 14 of computing devices, processing circuitry, memory, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and receiving data). Furthermore, the “receive …” and “send …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“calculate the computation cost of each operation of the computation graph”
“annotate each operation in the computational graph with one or more of the following information: (i) whether the one or more hardware executors supports the operation and (ii) the computational cost of the operation”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass calculating the computation cost for each operation of the computational graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can calculate a computation cost (time and resources) for each operation of the computational graph), and annotating each operation in the computational graph with one or more of: whether a hardware executor corresponding to the hardware executor backend supports the operation, and the computational cost of the operation (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can annotate the computational graph for each operation with one or more of: whether a hardware executor corresponding to the hardware executor backend supports the operation, and the computational cost of the operation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“the one or more second computing devices”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“return the annotated computational graph to the one or more first computing devices”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting data. Furthermore, the recitation of additional elements in claim 17 of processing circuitry, memory, hardware executor backends, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” and “send …” amount to no more than insignificant extra-solution activity for transmitting and receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and receiving data). Furthermore, the “return …”, “receive …”, and “send …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 18. The limitations of claim 19 are only additional elements to the abstract ideas of claim 18. 
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“the processing circuitry”
“at least one storage device”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“store the computational cost for each of the one or more operations”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards storing data/information. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 18 of computing devices, processing circuitry, memory, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “return …”, “receive …”, and “send …” amount to no more than insignificant extra-solution activity for transmitting and receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing data/information, transmitting data, and receiving data). Furthermore, the “store …”, “return …”, “receive …”, and “send …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network, and iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determine a lowest computational cost path for the one or more operations by partitioning execution of at least a first operation of the one or more operations on the one or more second computing devices and partitioning execution of at least a second operation of the one or more operations on the one or more second computing devices”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses determining a lowest computational cost path for the operations by partitioning executions of at least first and second operations of the operations on the one or more second computing devices (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine a lowest computational cost path of the operations by partitioning the execution of the operations over the one or more second computing devices).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“the processing circuitry”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 14 of computing devices, processing circuitry, memory, and hardware executors, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 21 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“partition the computational graph into one or more computational subgraphs based at least in part on the determined lowest computational cost path”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses partitioning the computational graph into computational subgraphs based on the determined approximation of the lowest computational cost path (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can partition the computation graph into computational subgraphs by using the determined lowest computational cost path).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“the processing circuitry”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“send each subgraph to the one or more second computing devices for executions”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards transmitting data. See MPEP 2106.05(g). Furthermore, the recitation of additional elements in claim 20 of computing devices, processing circuitry, memory, and hardware executors as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. transmitting and receiving data). Furthermore, the “send …” and “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 22 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 14. The limitation of claim 22 is only an additional element to the abstract ideas of claim 14.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“wherein the inference model is an artificial neural network model”
As drafted, is an additional element that is part of the insignificant extra-solution activity of claim 14. The limitation of claim 22 further limits the limitation of claim 14 by further defining what the inference model in the “receive an inference model…” limitation comprises. Furthermore, the recitation of additional elements in claim 14 of computing devices, processing circuitry, memory, and hardware executors, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “receive …” amount to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe computing devices, processing circuitry, memory, and hardware executors for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitations are insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 23,
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 23 is directed to at least one machine-readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“convert the inference model to a computational graph”
“identify one or more operations from the computational graph”
“determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device”
“partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device”
“profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass converting the inference model to a computational graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can convert an inference model into a computational graph (i.e. make a directed graph of the operations of the inference model)), identifying operations from the computational graph (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the computational graph to identify one or more operations), determining if a computational cost for each operation is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether or not a computational cost for each operation has been stored in a storage device), and partitioning the computational graph based on if the computational cost is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can partition the computational graph if it is determined that the computational cost for each operation has been stored in a storage device), or profiling the computational graph based on if the computational cost is not stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can profile the computational graph if it is determined that the computational cost for each operation has not been stored in a storage device).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“at least one processor”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“receive an inference model for execution”
As drafted, is additional element that corresponds to insignificant extra-solution activity. In particular, the additional elements are merely directed towards receiving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe at least one processor for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 24,
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 24 is directed to at least one machine-readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitation in the context of this claim encompasses determining if a computational cost, which is time, resources, or time and resources required to complete an operation, for each operation is stored in a storage device (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether or not a computational cost, which is time, resources, or time and resources required to complete an operation, for each operation has been stored in a storage device).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The recitation of additional elements in claim 23 of at least one processor, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe at least one processor for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 25,
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 25 is directed to at least one machine-readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 23. The limitation of claim 25 is only an additional element to the abstract ideas of claim 23.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“wherein the inference model is an artificial neural network model”
As drafted, is an additional element that is part of the insignificant extra-solution activity of claim 23. The limitation of claim 25 further limits the limitation of claim 23 by further defining what the inference model in the “receive an inference model…” limitation comprises. Furthermore, the recitation of additional elements in claim 23 of at least one processor, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “receive …” amounts to no more than insignificant extra-solution activity for receiving data. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe at least one processor for applying the abstract ideas) or insignificant extra-solution activity (i.e. receiving data). Furthermore, the “receive …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0242189 A1) in view of Abadi et al. ("TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems").
Regarding Claim 1,
	Chatterjee et al. teaches an apparatus (Fig. 1; [0017]: "FIG. 1 illustrates a system 100 for generation of executable files corresponding to neural network models, according to an example implementation of the present subject matter. The system 100 may be implemented as any of a variety of computing systems, such as a desktop computer, a laptop computer, a server, and the like" teaches a system (apparatus)), comprising: 
memory to store instructions (Fig. 1; [0019]: "The machine-readable storage medium 104 may include any non-transitory computer-readable medium including volatile memory (e.g., RAM), and/or non-volatile memory (e.g., EPROM, flash memory, Memnstor, etc.)" teaches that the system (apparatus) includes a machine-readable storage medium 104 that includes memory. [0018]: "Among other capabilities, the processor 102 may fetch and execute computer-readable instructions included in the machine-readable storage medium 104" teaches that the machine-readable storage medium 104 includes instructions (i.e. the memory in the storage medium stores instructions)); and 
processing circuitry, coupled to the memory, operable to execute the instructions (Fig. 1; [0018]: "The processor 102 may be implemented as microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the processor 102 may fetch and execute computer-readable instructions included in the machine-readable storage medium 104" teaches a processor 102 coupled to the storage medium 104 and capable of fetching and executing instructions from the storage medium 104), that when executed, cause the processing circuity to: 
receive an inference model for execution (Fig. 1; [0021]: "In operation, when executed by the processor 102, the instructions 106 enable receiving a neural network program corresponding to a neural network model" teaches receiving a neural network model (inference model) for execution); 
convert the inference model to a computational graph (Fig. 1; [0023]: "The instructions 108, when executed by the processor 102, enable generating a computation graph corresponding to the neural network model" teaches generating a computation graph corresponding to the neural network (inference) model (i.e. converting the model to a computational graph)); and
identify one or more operations from the computational graph (Fig. 1; [0023]: "The computation graph includes a first plurality of nodes. Each node of the first plurality of nodes represents one of a MVM operation, a matrix, and a vector of the neural network model. The instructions 110, when executed by the processor 102, enable populating a class model corresponding to the neural network model with a data structure pointing to the computation graph" teaches that each node (and corresponding operation) in the computation graph is classified (identified) based on if it is a vector, matrix, or MVM operation).
	Chatterjee et al. does not appear to explicitly teach determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device; and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device.
	However, Abadi et al. teaches determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device (Fig. 1; "#Fetch cost, feeding x=input" teaches that a cost is fetched, implying that the cost was stored (i.e. determined that a cost was stored in a storage device). Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node" teaches that the cost is an input to the placement function for each computational operation, meaning that it was determined that a cost for the operation was stored); and 
partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device (Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node when presented with its input tensors. This cost model is either statically estimated based on heuristics associated with different operation types, or is measured based on an actual set of placement decisions for earlier executions of the graph" teaches that the cost is an input to the placement function for each computational operation, meaning that it was determined that a cost for the operation was stored. Section 3.2.1, fourth paragraph: "The device where the node’s operation would finish the soonest is selected as the device for that operation, and the placement process then continues onwards to make placement decisions for other nodes in the graph" teaches that the computation graph is partitioned between multiple devices for each node (operation) based on the computation cost for each node in each device).
	Chatterjee et al. and Abadi et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device; and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device as taught by Abadi et al. to the disclosed invention of Chatterjee et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 4,
	Chatterjee et al. in view of Abadi et al. teaches the apparatus of claim 1.
	Additionally, Abadi et al. further teaches wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations (Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node when presented with its input tensors" teaches that the cost model (computation cost) is based on input and output tensor size of the node/operation (i.e. requires resources with the capabilities for that byte size) as well as computation time for the node/operation with its given input tensor).
Chatterjee et al. and Abadi et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations as taught by Abadi et al. to the disclosed invention of Chatterjee et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 5,
	Chatterjee et al. in view of Abadi et al. teaches the apparatus of claim 4.
	Additionally, Abadi et al. further teaches wherein the computation cost is measurable in accordance with one or more of the following: (i) required task completion time, (ii) required power consumption, (iii) memory utilization, and (iv) disk usage (Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node when presented with its input tensors" teaches that the cost model (computation cost) is based on input and output tensor size of the node/operation (memory utilization) as well as computation time for the node/operation with its given input tensor (required task completion time)).
	Chatterjee et al. and Abadi et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the computation cost is measurable in accordance with one or more of the following: (i) required task completion time, (ii) required power consumption, (iii) memory utilization, and (iv) disk usage as taught by Abadi et al. to the disclosed invention of Chatterjee et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 23,
	Chatterjee et al. teaches at least one machine-readable storage medium comprising instructions (Fig. 1; [0019]: "The machine-readable storage medium 104 may include any non-transitory computer-readable medium including volatile memory (e.g., RAM), and/or non-volatile memory (e.g., EPROM, flash memory, Memnstor, etc.)" teaches a machine-readable storage medium 104 that includes memory. [0018]: "Among other capabilities, the processor 102 may fetch and execute computer-readable instructions included in the machine-readable storage medium 104" teaches that the machine-readable storage medium 104 includes instructions) that when executed by at least one processor (Fig. 1; [0018]: "The processor 102 may be implemented as microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the processor 102 may fetch and execute computer-readable instructions included in the machine-readable storage medium 104" teaches a processor 102 coupled to the storage medium 104 and capable of fetching and executing instructions from the storage medium 104), causes the at least one processor to: 
receive an inference model for execution (Fig. 1; [0021]: "In operation, when executed by the processor 102, the instructions 106 enable receiving a neural network program corresponding to a neural network model" teaches receiving a neural network model (inference model) for execution); 
convert the inference model to a computational graph (Fig. 1; [0023]: "The instructions 108, when executed by the processor 102, enable generating a computation graph corresponding to the neural network model" teaches generating a computation graph corresponding to the neural network (inference) model (i.e. converting the model to a computational graph)); and
identify one or more operations from the computational graph (Fig. 1; [0023]: "The computation graph includes a first plurality of nodes. Each node of the first plurality of nodes represents one of a MVM operation, a matrix, and a vector of the neural network model. The instructions 110, when executed by the processor 102, enable populating a class model corresponding to the neural network model with a data structure pointing to the computation graph" teaches that each node (and corresponding operation) in the computation graph is classified (identified) based on if it is a vector, matrix, or MVM operation).
	Chatterjee et al. does not appear to explicitly teach determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device; and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device.
	However, Abadi et al. teaches determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device (Fig. 1; "#Fetch cost, feeding x=input" teaches that a cost is fetched, implying that the cost was stored (i.e. determined that a cost was stored in a storage device). Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node" teaches that the cost is an input to the placement function for each computational operation, meaning that it was determined that a cost for the operation was stored); and 
partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device (Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node when presented with its input tensors. This cost model is either statically estimated based on heuristics associated with different operation types, or is measured based on an actual set of placement decisions for earlier executions of the graph" teaches that the cost is an input to the placement function for each computational operation, meaning that it was determined that a cost for the operation was stored. Section 3.2.1, fourth paragraph: "The device where the node’s operation would finish the soonest is selected as the device for that operation, and the placement process then continues onwards to make placement decisions for other nodes in the graph" teaches that the computation graph is partitioned between multiple devices for each node (operation) based on the computation cost for each node in each device).
	Chatterjee et al. and Abadi et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device; and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device; or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device as taught by Abadi et al. to the disclosed invention of Chatterjee et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 24,
	Chatterjee et al. in view of Abadi et al. teaches the at least one machine-readable storage medium of claim 23.
	Additionally, Abadi et al. further teaches wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations (Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node when presented with its input tensors" teaches that the cost model (computation cost) is based on input and output tensor size of the node/operation (i.e. requires resources with the capabilities for that byte size) as well as computation time for the node/operation with its given input tensor).
	Chatterjee et al. and Abadi et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations as taught by Abadi et al. to the disclosed invention of Chatterjee et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 25,
	Chatterjee et al. in view of Abadi et al. teaches the at least one machine-readable storage medium of claim 23.
	Additionally, Chatterjee et al. further teaches wherein the inference model is an artificial neural network model ([0001]: "Neural network models, also referred to as neural networks or artificial neural networks" teaches that the neural network (inference) model is an artificial neural network).

Claims 2, 3, 10-13, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0242189 A1) in view of Abadi et al. ("TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems") and further in view of Tucker et al. (US 2017/0124452 A1).
Regarding Claim 2,
	Chatterjee et al. in view of Abadi et al. teaches the apparatus of claim 1.
	Chatterjee et al. in view of Abadi et al. does not appear to explicitly teach the processing circuitry to detect one or more hardware executor backends, wherein the one or more hardware executor backends performs computation or execution of the one or more operations via one or more hardware executors.
	However, Tucker et al. teaches the processing circuitry to detect one or more hardware executor backends (Fig. 1; [0033]: "The session manager 104 manages the set of devices, e.g., devices 116-122, that can perform operations of the computational graph, and can provide a placer 108 with the set of devices that are available to perform operations" teaches that a session manager 104 (part of the processing circuitry) manages a set of devices (hardware executor backends) and can determine (detect) which devices are available to perform operations), 
wherein the one or more hardware executor backends performs computation or execution of the one or more operations via one or more hardware executors (Fig. 1; [0031]: "Any devices performing neural network operations, e.g., devices 116-122, can include a memory, e.g., a random access memory (RAM), for storing instructions and data and a processor for executing stored instructions. Generally, each device is a hardware resource that performs operations independent of other devices" teaches that each device (hardware executor backend) performing operations can include memory and a processing unit (hardware executor) for execution).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing circuitry to detect one or more hardware executor backends, wherein the one or more hardware executor backends performs computation or execution of the one or more operations via one or more hardware executors as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Regarding Claim 3,
	Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the apparatus of claim 2. 
	Additionally, Tucker et al. further teaches wherein the one or more hardware executors includes one or more of the following: (i) a central processing unit (CPU), (ii) a graphics processing unit (GPU), (iii) a vision processing unit (VPU), (iv) a field programmable gate array (FPGA), and (v) a neural network accelerator ([0031]: "Generally, each device is a hardware resource that performs operations independent of other devices. For example, each device can have its own processing unit. The devices can be Graphical Processing Units (GPUs) or Central Processing Units (CPUs). By way of illustration, one machine can host one or more devices, e.g., multiple CPUs and GPUs" teaches that the processing units (hardware executors) of the devices (hardware executor backends) can be GPUs, CPUs, or other accelerators).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the one or more hardware executors includes one or more of the following: (i) a central processing unit (CPU), (ii) a graphics processing unit (GPU), (iii) a vision processing unit (VPU), (iv) a field programmable gate array (FPGA), and (v) a neural network accelerator as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Regarding Claim 10,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the apparatus of claim 2.
Additionally, Abadi et al. further teaches wherein the partitioning of the computational graph comprises the processing circuitry to: determine an approximate of a lowest computational cost path for the one or more operations… (Section 3.2.1, fourth paragraph: "For nodes with multiple feasible devices, the placement algorithm uses a greedy heuristic that examines the effects on the completion time of the node of placing the node on each possible device. This heuristic takes into account the estimated or measured execution time of the operation on that kind of device from the cost model, and also includes the costs of any communication that would be introduced in order to transmit inputs to this node from other devices to the considered device. The device where the node’s operation would finish the soonest is selected as the device for that operation" teaches determining a lowest computational cost path for each node (operation) by placing the node on the device that results in the lowest completion time of the operation).
Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the partitioning of the computational graph comprises the processing circuitry to: determine an approximate of a lowest computational cost path for the one or more operations…  as taught by Abadi et al. to the disclosed invention of Chatterjee et al. in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Additionally, Tucker et al. further teaches wherein the partitioning of the computational graph comprises the processing circuitry to: … by partitioning execution of at least: (i) first and second operations of the one or more operations on a first hardware executor backend, (ii) the first and second operations of the one or more operations on a second hardware executor backend, or (iii) the first operation of the one or more operations on the first hardware executor backend and the second operation of the one or more operations on the second hardware executor backend (Fig. 1; [0030]: "The system 100 performs the operations to generate the particular output by partitioning the operations represented by the computational graph across multiple devices 116-122" teaches that operations represented by the computational graph are partitioned across multiple devices (for example, a first and second hardware executor backend). [0034]: "The placer 108 determines, for each operation to be performed in the computational graph, a respective target device, e.g., device 116, that performs the operation" teaches that the placer 108 (processing circuitry) determines a respective device for each operation to be partitioned to (for example, a first operation to the first device, and a second operation to the second device)).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the partitioning of the computational graph comprises the processing circuitry to: … by partitioning execution of at least: (i) first and second operations of the one or more operations on a first hardware executor backend, (ii) the first and second operations of the one or more operations on a second hardware executor backend, or (iii) the first operation of the one or more operations on the first hardware executor backend and the second operation of the one or more operations on the second hardware executor backend as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Regarding Claim 11,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the apparatus of claim 10.
Additionally, Tucker et al. further teaches the processing circuitry to: partition the computational graph into one or more computational subgraphs… (Fig. 2; [0041]: "The system partitions the computational graph into multiple subgraphs (step 208). Each subgraph includes one or more nodes in the computational graph" teaches that the computational graph can be partitioned into multiple computational subgraphs by the system); and 
send each subgraph to the first hardware executor backend or the second hardware executor backend or both the first and second hardware executor backends for execution (Fig. 2; [0044]: "The system assigns, for each subgraph, the operations represented by the one or more nodes in the subgraph to a respective available device (step 210)" teaches that the system can assign (send) each subgraph to a device (hardware executor backend) (for example, a first graph could be sent to the first device 116 (first hardware executor backend))).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing circuitry to: partition the computational graph into one or more computational subgraphs…; and send each subgraph to the first hardware executor backend or the second hardware executor backend or both the first and second hardware executor backends for execution as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Additionally, Abadi et al. further teaches partition … based at least in part on the determined approximation of the lowest computational cost path (Section 3.2.1, fourth paragraph: "For nodes with multiple feasible devices, the placement algorithm uses a greedy heuristic that examines the effects on the completion time of the node of placing the node on each possible device. This heuristic takes into account the estimated or measured execution time of the operation on that kind of device from the cost model, and also includes the costs of any communication that would be introduced in order to transmit inputs to this node from other devices to the considered device. The device where the node’s operation would finish the soonest is selected as the device for that operation" teaches placement (partitioning) is based on a lowest computational cost path for each node (operation) by placing the node on the device that results in the lowest completion time of the operation).
Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate partition … based at least in part on the determined approximation of the lowest computational cost path as taught by Abadi et al. to the disclosed invention of Chatterjee et al. in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 12,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the apparatus of claim 10.
Additionally, Tucker et al. further teaches the first hardware executor backend operatively controls a first hardware executor (Fig. 1; [0031]: "Any devices performing neural network operations, e.g., devices 116-122, can include a memory, e.g., a random access memory (RAM), for storing instructions and data and a processor for executing stored instructions. Generally, each device is a hardware resource that performs operations independent of other devices. For example, each device can have its own processing unit" teaches that each device (hardware executor backend) is independent of the other devices and controls its own hardware resource/processing unit (hardware executor) (for example, the first device 116 would control its own processor (first hardware executor))), 
the second hardware executor backend operatively controls a second hardware executor (Fig. 1; [0031]: "Any devices performing neural network operations, e.g., devices 116-122, can include a memory, e.g., a random access memory (RAM), for storing instructions and data and a processor for executing stored instructions. Generally, each device is a hardware resource that performs operations independent of other devices. For example, each device can have its own processing unit" teaches that each device (hardware executor backend) is independent of the other devices and controls its own hardware resource/processing unit (hardware executor) (for example, the second device 118 would control its own processor (second hardware executor))), and 
wherein the first hardware executor is different from the second hardware executor (Fig. 1; [0032]: "Each device can also have a respective computational capability. That is, devices can have different amount of memories, processing speed, or other architectural characteristics. Thus, some devices can perform operations that other devices cannot. For example, some operations require a certain amount of memory that only particular devices have, or some devices are configured to only perform a particular type of operation, e.g., inference operations" teaches that each device (hardware executor backend) is different from the other devices (for example, a first device 116 can be different from a second device 118)).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first hardware executor backend operatively controls a first hardware executor, the second hardware executor backend operatively controls a second hardware executor, and wherein the first hardware executor is different from the second hardware executor as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Regarding Claim 13,
	Chatterjee et al. in view of Abadi et al. teaches the apparatus of claim 1.
	Chatterjee et al. in view of Abadi et al. does not appear to explicitly teach the processing circuitry to: determine whether the computational graph will be executed multiple times; and repeat the partitioning or the profiling of the computational graph.
	However, Tucker et al. teaches the processing circuitry to: determine whether the computational graph will be executed multiple times (Fig. 4; [0063]: "The system can repeat steps 404-408 to continuously update the assignment to improve performance. For example, the system can determine there are multiple possibilities of adjusting assignments to minimize idle time. The system can have the option of assigning a particular subgraph to numerous different devices. On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation. On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion. On yet another subsequent operation, the system selects the possibility having the shortest operation time and can select a different possibility of assignment for a different subgraph. In some implementations, the system can repeat the steps until a threshold amount of improvement has been achieved" teaches that the system can determine when there are multiple executions of the computational graph based on available improvements to the operation assignments in the devices (i.e. the system will execute the graph multiple times until the improvements to the assignment reach a certain threshold)); and 
repeat the partitioning or the profiling of the computational graph (Fig. 4; [0061]-[0062]: "The system adjusts the initial assignment using the statistics (step 406). In particular, the system can adjust the initial assignment to minimize operation time or idle time, or both. By way of illustration, the system can first assign a first device to perform operations for a first subgraph and a second device to perform operations for a second subgraph based on the respective initial nodes of the first and second subgraphs. After tracking a time to perform the operations, the system can compare utilization of resources between the first device and the second device. If the first device is idle for longer periods of time than the second device, yet the first device has more processing power and memory than the second device, the system can adjust the assigning of the first subgraph to the second device and the second subgraph to the first device for subsequent requests for operation using the first and second subgraphs" teaches that the partitioning of the graph can be repeated (adjusted) in order to reassign the operations to the devices in order to better utilize the devices).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing circuitry to: determine whether the computational graph will be executed multiple times; and repeat the partitioning or the profiling of the computational graph as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Regarding Claim 14,
	Chatterjee et al. teaches a system (Fig. 5; [0073]-[0074]: "In an example, the processing resource 504 may be implemented in a system, such as the system 100. The processing resource 504 may be the processor 102. The non-transitory computer-readable medium 502 may be, for example, an internal memory device or an external memory device … The processing resource 504 and the non-transitory computer-readable medium 502 may also be communicatively coupled to a neural network accelerator 510 over the network 508. The neural network accelerator may be, for example, the accelerator 226" teaches a system comprising a processor and a computer readable medium coupled to an accelerator via a network), comprising: 
one or more first computing device (Fig. 5; [0072]: "In an example, the non-transitory computer-readable medium 502 may be utilized by a system, such as the system 100. The system 100 may be implemented in a public networking environment or a private networking environment. In an example, the computing environment 500 may include a processing resource 504 communicatively coupled to the non-transitory computer-readable medium 502 through a communication link 506" teaches a first computing device (e.g. system 100) comprising a processing resource and a computer readable medium) comprising: 
memory to store instructions (Fig. 5; [0073]: "The non-transitory computer-readable medium 502 may be, for example, an internal memory device or an external memory device" teaches that the computer readable medium may be a memory. [0075]: "the non-transitory computer-readable medium 502 includes a set of computer-readable instructions to generate executable files corresponding to neural network models" teaches that the computer readable medium (memory) includes (stores) instructions); and 
processing circuitry, coupled to the memory, operable to execute the instructions (Fig. 5; [0072]: "In an example, the non-transitory computer-readable medium 502 may be utilized by a system, such as the system 100. The system 100 may be implemented in a public networking environment or a private networking environment. In an example, the computing environment 500 may include a processing resource 504 communicatively coupled to the non-transitory computer-readable medium 502 through a communication link 506" teaches that a processing resource (processing circuitry) is coupled to the computer readable medium (memory). [0075]: "The set of computer-readable instructions can be accessed by the processing resource 504 through the communication link 506 and subsequently executed" teaches that the processing resource executes the instructions from the computer readable medium), that when executed, cause the processing circuitry to: 
receive an inference model for execution (Fig. 1; [0021]: "In operation, when executed by the processor 102, the instructions 106 enable receiving a neural network program corresponding to a neural network model" teaches receiving a neural network model (inference model) for execution); 
convert the inference model to a computational graph (Fig. 1; [0023]: "The instructions 108, when executed by the processor 102, enable generating a computation graph corresponding to the neural network model" teaches generating a computation graph corresponding to the neural network (inference) model (i.e. converting the model to a computational graph)); and
identify one or more operations from the computational graph (Fig. 1; [0023]: "The computation graph includes a first plurality of nodes. Each node of the first plurality of nodes represents one of a MVM operation, a matrix, and a vector of the neural network model. The instructions 110, when executed by the processor 102, enable populating a class model corresponding to the neural network model with a data structure pointing to the computation graph" teaches that each node (and corresponding operation) in the computation graph is classified (identified) based on if it is a vector, matrix, or MVM operation); and
one or more second computing devices (Fig. 5; [0074]: "The processing resource 504 and the non-transitory computer-readable medium 502 may also be communicatively coupled to a neural network accelerator 510 over the network 508. The neural network accelerator may be, for example, the accelerator 226" teaches an accelerator (second computing device) linked to the processor and computer readable medium over a network).
	Chatterjee et al. does not appear to explicitly teach determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device; and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device; one or more second computing devices comprising: memory to store instructions; and one or more hardware executors, coupled to the memory, operable to execute the instructions, that when executed, cause the one or more hardware executors to: receive instructions from the one or more first computing devices to execute at least a portion of the one or more operations.
	However, Abadi et al. teaches determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device (Fig. 1; "#Fetch cost, feeding x=input" teaches that a cost is fetched, implying that the cost was stored (i.e. determined that a cost was stored in a storage device). Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node" teaches that the cost is an input to the placement function for each computational operation, meaning that it was determined that a cost for the operation was stored); and 
partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device (Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node when presented with its input tensors. This cost model is either statically estimated based on heuristics associated with different operation types, or is measured based on an actual set of placement decisions for earlier executions of the graph" teaches that the cost is an input to the placement function for each computational operation, meaning that it was determined that a cost for the operation was stored. Section 3.2.1, fourth paragraph: "The device where the node’s operation would finish the soonest is selected as the device for that operation, and the placement process then continues onwards to make placement decisions for other nodes in the graph" teaches that the computation graph is partitioned between multiple devices for each node (operation) based on the computation cost for each node in each device).
Chatterjee et al. and Abadi et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine whether a computational cost associated with each of the one or more operations is stored in at least one data storage device; and partition the computational graph based on a determination that the computational cost for each of the one or more operations is stored in the at least one data storage device, or profile the computational graph based on a determination that the computational cost for each of the one or more operations is not stored in the at least one data storage device as taught by Abadi et al. to the disclosed invention of Chatterjee et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
	Chatterjee et al. in view of Abadi et al. does not appear to explicitly teach one or more second computing devices comprising: memory to store instructions; and one or more hardware executors, coupled to the memory, operable to execute the instructions, that when executed, cause the one or more hardware executors to: receive instructions from the one or more first computing devices to execute at least a portion of the one or more operations.
	However, Tucker et al. teaches one or more second computing devices comprising: memory to store instructions (Fig. 1; [0031]: "Any devices performing neural network operations, e.g., devices 116-122, can include a memory, e.g., a random access memory (RAM), for storing instructions and data and a processor for executing stored instructions" teaches that the devices 116-122 (second computing devices) include a memory for storing instructions); and 
one or more hardware executors, coupled to the memory, operable to execute the instructions (Fig. 1; [0031]: "Generally, each device is a hardware resource that performs operations independent of other devices. For example, each device can have its own processing unit" teaches that the devices 116-122 (second computing devices) include a processor (hardware executor) for executing the instructions from the memory), that when executed, cause the one or more hardware executors to: 
receive instructions from the one or more first computing devices to execute at least a portion of the one or more operations (Fig. 1; [0033]-[0034]: "The placer 108 determines, for each operation to be performed in the computational graph, a respective target device, e.g., device 116, that performs the operation" teaches that the system 100 (first computing device) uses the placer 108 (processing circuitry) to send operations for execution to the devices 116-122 (second computing devices) (i.e. the device (second computing devices) receive instructions for execution of an operation from the system 100 (first computing device))).
Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more second computing devices comprising: memory to store instructions; and one or more hardware executors, coupled to the memory, operable to execute the instructions, that when executed, cause the one or more hardware executors to: receive instructions from the one or more first computing devices to execute at least a portion of the one or more operations as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Regarding Claim 15,
	Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the system of claim 14.
	Additionally, Tucker et al.  further teaches wherein the one or more hardware executors of the one or more second computing devices includes one or more of the following: (i) a central processing unit (CPU), (ii) a graphics processing unit (GPU), (iii) a vision processing unit (VPU), (iv) a field programmable gate array (FPGA), and (v) a neural network accelerator ([0031]: "For example, each device can have its own processing unit. The devices can be Graphical Processing Units (GPUs) or Central Processing Units (CPUs). By way of illustration, one machine can host one or more devices, e.g., multiple CPUs and GPUs" teaches that the processing units (hardware executors) of the devices (hardware executor backends) can be GPUs, CPUs, or other accelerators).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the one or more hardware executors of the one or more second computing devices includes one or more of the following: (i) a central processing unit (CPU), (ii) a graphics processing unit (GPU), (iii) a vision processing unit (VPU), (iv) a field programmable gate array (FPGA), and (v) a neural network accelerator as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Regarding Claim 16,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the system of claim 14.
Additionally, Abadi et al. further teaches wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations (Section 3.2.1, second paragraph: "One input to the placement algorithm is a cost model, which contains estimates of the sizes (in bytes) of the input and output tensors for each graph node, along with estimates of the computation time required for each node when presented with its input tensors" teaches that the cost model (computation cost) is based on input and output tensor size of the node/operation (i.e. requires resources with the capabilities for that byte size) as well as computation time for the node/operation with its given input tensor).
Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the computation cost is time, resources, or both time and resources required to complete an execution or computation of an operation of the one or more operations as taught by Abadi et al. to the disclosed invention of Chatterjee et al. in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 20,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the system of claim 14.
Additionally, Abadi et al. further teaches wherein the partitioning of the computational graph comprises the processing circuitry to: determine a lowest computational cost path for the one or more operations… (Section 3.2.1, fourth paragraph: "For nodes with multiple feasible devices, the placement algorithm uses a greedy heuristic that examines the effects on the completion time of the node of placing the node on each possible device. This heuristic takes into account the estimated or measured execution time of the operation on that kind of device from the cost model, and also includes the costs of any communication that would be introduced in order to transmit inputs to this node from other devices to the considered device. The device where the node’s operation would finish the soonest is selected as the device for that operation" teaches determining a lowest computational cost path for each node (operation) by placing the node on the device that results in the lowest completion time of the operation).
Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the partitioning of the computational graph comprises the processing circuitry to: determine a lowest computational cost path for the one or more operations…  as taught by Abadi et al. to the disclosed invention of Chatterjee et al. in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Additionally, Tucker et al. further teaches wherein the partitioning of the computational graph comprises the processing circuitry to: … by partitioning execution of at least a first operation of the one or more operations on the one or more second computing devices and partitioning execution of at least a second operation of the one or more operations on the one or more second computing devices (Fig. 1; [0030]: "The system 100 performs the operations to generate the particular output by partitioning the operations represented by the computational graph across multiple devices 116-122" teaches that operations represented by the computational graph are partitioned across multiple devices (one or more second computing devices). [0034]: "The placer 108 determines, for each operation to be performed in the computational graph, a respective target device, e.g., device 116, that performs the operation" teaches that the placer 108 (processing circuitry) determines a respective device for each operation to be partitioned to (for example, a first operation to one second computing device, and a second operation to another second computing device)).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the partitioning of the computational graph comprises the processing circuitry to: … by partitioning execution of at least a first operation of the one or more operations on the one or more second computing devices and partitioning execution of at least a second operation of the one or more operations on the one or more second computing devices as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Regarding Claim 21,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the system of claim 20.
Additionally, Tucker et al. further teaches the processing circuitry to: partition the computational graph into one or more computational subgraphs… (Fig. 2; [0041]: "The system partitions the computational graph into multiple subgraphs (step 208). Each subgraph includes one or more nodes in the computational graph" teaches that the computational graph can be partitioned into multiple computational subgraphs by the system); and 
send each subgraph to the one or more second computing devices for executions (Fig. 2; [0044]: "The system assigns, for each subgraph, the operations represented by the one or more nodes in the subgraph to a respective available device (step 210)" teaches that the system can assign (send) each subgraph to a device (hardware executor backend) (for example, a first graph could be sent to the first device 116 (first hardware executor backend))).
	Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing circuitry to: partition the computational graph into one or more computational subgraphs…; and send each subgraph to the one or more second computing devices for executions as taught by Tucker et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al.
	One of ordinary skill in the art would have been motivated to make this modification "to reduce an overall time required to perform operations of the neural network" (Tucker et al. [0008]).
Additionally, Abadi et al. further teaches partition … based at least in part on the determined lowest computational cost path (Section 3.2.1, fourth paragraph: "For nodes with multiple feasible devices, the placement algorithm uses a greedy heuristic that examines the effects on the completion time of the node of placing the node on each possible device. This heuristic takes into account the estimated or measured execution time of the operation on that kind of device from the cost model, and also includes the costs of any communication that would be introduced in order to transmit inputs to this node from other devices to the considered device. The device where the node’s operation would finish the soonest is selected as the device for that operation" teaches placement (partitioning) is based on a lowest computational cost path for each node (operation) by placing the node on the device that results in the lowest completion time of the operation).
Chatterjee et al., Abadi et al., and Tucker et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate partition … based at least in part on the determined lowest computational cost path as taught by Abadi et al. to the disclosed invention of Chatterjee et al. in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 22,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the system of claim 14.
	Additionally, Chatterjee et al. further teaches wherein the inference model is an artificial neural network model ([0001]: "Neural network models, also referred to as neural networks or artificial neural networks" teaches that the neural network (inference) model is an artificial neural network).

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0242189 A1) in view of Abadi et al. ("TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems"), in view of Tucker et al. (US 2017/0124452 A1), and further in view of Wesolowski et al. (US 2019/0114537 A1).
Regarding Claim 6,
	Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the apparatus of claim 2.
	Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. does not appear to explicitly teach wherein the profiling of the computational graph comprises the processing circuitry to: send the computational graph to each of the one or more hardware executor backends for analysis and annotation; and receive an annotated computational graph from each of the one or more hardware executor backends.
	However, Wesolowski et al. teaches wherein the profiling of the computational graph comprises the processing circuitry to: send the computational graph to each of the one or more hardware executor backends for analysis and annotation (Fig. 5; Fig. 6; [0057]-[0058]: "FIG. 6 illustrates, as an example, the operation nodal model 70 of FIG. 5 divided into multiple graph-segments (91 to 94)" teaches that the computational graph may be divided (annotated). [0093]: "Where appropriate, computer system 1200 may include one or more computer systems 1200; be unitary or distributed; span multiple locations; span multiple machines; span multiple data centers; or reside in a cloud, which may include one or more cloud components in one or more networks" teaches that all of the processing in the reference may be distributed, meaning that the graph may be sent to multiply systems/devices for division (annotation)); and 
receive an annotated computational graph from each of the one or more hardware executor backends (Fig. 5; Fig. 6; [0057]-[0058]: "Individual graph-segments may be distributed (designated) for execution to specific machines (e.g., a computing system including multiple computing machines) that have the appropriate resources (e.g., high computational resources or high data storage resources or high memory bandwidth) for executing the individual graph-segments" teaches that the resources (i.e. processing circuitry) receives the divided (annotated) computational graph).
Chatterjee et al., Abadi et al., Tucker et al., and Wesolowski et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the profiling of the computational graph comprises the processing circuitry to: send the computational graph to each of the one or more hardware executor backends for analysis and annotation; and receive an annotated computational graph from each of the one or more hardware executor backends as taught by Wesolowski et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification to "transfer execution of a portion of the machine learning model from one machine to a faster or slower machine, as necessary, to maintain optimal timing between the transferring of processing data between the machines (e.g., to minimize wait time by one machine waiting for another machine to reach a point where a check-point may be created or to complete transferring of processing data)" (Wesolowski et al. [0026]).
Regarding Claim 7,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the apparatus of claim 6.
Additionally, Wesolowski et al. further teaches wherein each hardware executor backend: calculates the computation cost of each operation of the computation graph (Fig. 5; Fig. 6; teaches that part of the consideration for the division (annotation) of the computational graph is if the operation is "compute or memory intensive" (computation cost) (i.e. the computation cost is determined for each operation)); 
annotates each operation in the computational graph with one or more of the following information: … (ii) the computational cost of the operation (Fig. 5; Fig. 6; teaches that part of the consideration for the division (annotation) of the computational graph is if the operation is "compute or memory intensive" (computation cost) (i.e. the computation cost is determined for each operation)); and 
return the annotated computational graph to the apparatus (Fig. 5; Fig. 6; [0057]-[0058]: "Individual graph-segments may be distributed (designated) for execution to specific machines (e.g., a computing system including multiple computing machines) that have the appropriate resources (e.g., high computational resources or high data storage resources or high memory bandwidth) for executing the individual graph-segments" teaches that the resources (i.e. processing circuitry of the apparatus) receives the divided (annotated) computational graph (the divided (annotated) graph is returned)).
Chatterjee et al., Abadi et al., Tucker et al., and Wesolowski et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaches wherein each hardware executor backend: calculates the computation cost of each operation of the computation graph; annotates each operation in the computational graph with one or more of the following information: … (ii) the computational cost of the operation; and return the annotated computational graph to the apparatus as taught by Wesolowski et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification to "transfer execution of a portion of the machine learning model from one machine to a faster or slower machine, as necessary, to maintain optimal timing between the transferring of processing data between the machines (e.g., to minimize wait time by one machine waiting for another machine to reach a point where a check-point may be created or to complete transferring of processing data)" (Wesolowski et al. [0026]).
Additionally, Abadi et al. further teaches … (i) whether a hardware executor corresponding to the hardware executor backend supports the operation… (Section 3.2.1, fourth paragraph: "For each node … the set of feasible devices is considered (a device may not be feasible if the device does not provide a kernel that implements the particular operation)" teaches that a device (hardware executor) may be determined to not be feasible if the device does not support the implementation of the operation (i.e. the device is annotated as not feasible for that operation)).
Chatterjee et al., Abadi et al., Tucker et al., and Wesolowski et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate … (i) whether a hardware executor corresponding to the hardware executor backend supports the operation… as taught by Abadi et al. to the disclosed invention of Chatterjee et al. in view of Tucker et al. and further in view of Wesolowski et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).
Regarding Claim 17,
	Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the system of claim 14.
	Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. does not appear to explicitly teach wherein the profiling of the computational graph comprises the processing circuitry to: send the computational graph to each of the one or more second computing devices for analysis and annotation; and receive an annotated computational graph from each of the one or more second computing devices.
	However, Wesolowski et al. teaches wherein the profiling of the computational graph comprises the processing circuitry to: send the computational graph to each of the one or more second computing devices for analysis and annotation (Fig. 5; Fig. 6; [0057]-[0058]: "FIG. 6 illustrates, as an example, the operation nodal model 70 of FIG. 5 divided into multiple graph-segments (91 to 94)" teaches that the computational graph may be divided (annotated). [0093]: "Where appropriate, computer system 1200 may include one or more computer systems 1200; be unitary or distributed; span multiple locations; span multiple machines; span multiple data centers; or reside in a cloud, which may include one or more cloud components in one or more networks" teaches that all of the processing in the reference may be distributed, meaning that the graph may be sent to multiply systems/devices for division (annotation)); and 
receive an annotated computational graph from each of the one or more second computing devices (Fig. 5; Fig. 6; [0057]-[0058]: "Individual graph-segments may be distributed (designated) for execution to specific machines (e.g., a computing system including multiple computing machines) that have the appropriate resources (e.g., high computational resources or high data storage resources or high memory bandwidth) for executing the individual graph-segments" teaches that the resources (i.e. processing circuitry) receives the divided (annotated) computational graph).
Chatterjee et al., Abadi et al., Tucker et al., and Wesolowski et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the profiling of the computational graph comprises the processing circuitry to: send the computational graph to each of the one or more second computing devices for analysis and annotation; and receive an annotated computational graph from each of the one or more second computing devices as taught by Wesolowski et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification to "transfer execution of a portion of the machine learning model from one machine to a faster or slower machine, as necessary, to maintain optimal timing between the transferring of processing data between the machines (e.g., to minimize wait time by one machine waiting for another machine to reach a point where a check-point may be created or to complete transferring of processing data)" (Wesolowski et al. [0026]).
Regarding Claim 18,
Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al. teaches the system of claim 17.
Additionally, Wesolowski et al. further teaches each of the one or more second computing devices to: calculate the computation cost of each operation of the computation graph (Fig. 5; Fig. 6; teaches that part of the consideration for the division (annotation) of the computational graph is if the operation is "compute or memory intensive" (computation cost) (i.e. the computation cost is determined for each operation)); 
annotate each operation in the computational graph with one or more of the following information: … (ii) the computational cost of the operation (Fig. 5; Fig. 6; teaches that part of the consideration for the division (annotation) of the computational graph is if the operation is "compute or memory intensive" (computation cost) (i.e. the computation cost is determined for each operation)); and 
return the annotated computational graph to the one or more first computing devices (Fig. 5; Fig. 6; [0057]-[0058]: "Individual graph-segments may be distributed (designated) for execution to specific machines (e.g., a computing system including multiple computing machines) that have the appropriate resources (e.g., high computational resources or high data storage resources or high memory bandwidth) for executing the individual graph-segments" teaches that the resources (i.e. processing circuitry of the apparatus) receives the divided (annotated) computational graph (the divided (annotated) graph is returned)).
Chatterjee et al., Abadi et al., Tucker et al., and Wesolowski et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each of the one or more second computing devices to: calculate the computation cost of each operation of the computation graph; annotate each operation in the computational graph with one or more of the following information: … (ii) the computational cost of the operation; and return the annotated computational graph to the one or more first computing devices as taught by Wesolowski et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al. and further in view of Tucker et al.
	One of ordinary skill in the art would have been motivated to make this modification to "transfer execution of a portion of the machine learning model from one machine to a faster or slower machine, as necessary, to maintain optimal timing between the transferring of processing data between the machines (e.g., to minimize wait time by one machine waiting for another machine to reach a point where a check-point may be created or to complete transferring of processing data)" (Wesolowski et al. [0026]).
Additionally, Abadi et al. further teaches … (i) whether the one or more hardware executors supports the operation… (Section 3.2.1, fourth paragraph: "For each node … the set of feasible devices is considered (a device may not be feasible if the device does not provide a kernel that implements the particular operation)" teaches that a device (hardware executor) may be determined to not be feasible if the device does not support the implementation of the operation (i.e. the device is annotated as not feasible for that operation)).
Chatterjee et al., Abadi et al., Tucker et al., and Wesolowski et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate … (i) whether the one or more hardware executors supports the operation…  as taught by Abadi et al. to the disclosed invention of Chatterjee et al. in view of Tucker et al. and further in view of Wesolowski et al.
	One of ordinary skill in the art would have been motivated to make this modification because "Careful scheduling of TensorFlow operations can result in better performance of the system, in particular with respect to data transfers and memory usage. Specifically, scheduling can reduce the time window during which intermediate results need to be kept in memory in between operations and hence the peak memory consumption. This reduction is particularly important for GPU devices where memory is scarce. Furthermore, orchestrating the communication of data across devices can reduce contention for network resources" (Abadi et al. Section 5.2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0242189 A1) in view of Abadi et al. ("TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems"), in view of Tucker et al. (US 2017/0124452 A1), in view of Wesolowski et al. (US 2019/0114537 A1), and further in view of Zhang (US 2020/0342286 A1).
Regarding Claim 8,
	Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al. teaches the apparatus of claim 7.
	Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al. does not appear to explicitly teach wherein each hardware executor backend: determines whether the one or more operations is fusible into one computation; and annotates the computational graph to indicate the one or more fusible operations.
	However, Zhang teaches wherein each hardware executor backend: determines whether the one or more operations is fusible into one computation (Fig. 6; [0059]: "Node fusing can be applied to two or more distinct nodes as well as sub-nodes of one node when determining an optimal device mapping in heterogeneous platform, consistent with embodiments of the present disclosure. In some embodiments, the node fusing process can be iterated until multiple paths between two nodes can be removed. In this way, complexity for determining an optimal path can be reduced by simplifying the computation graph or augmented computation graph" teaches that two subnodes (two operations) can be  fused together if they are determined to reduce computation time when computed on the same device); and 
annotates the computational graph to indicate the one or more fusible operations (Fig. 6; [0059]: "In a case that a cost between two nodes n1 and n3 is minimized when two sub-nodes n21 and n22 are assigned to a same target device, the two sub-nodes n21 and n22 can be fused into one node as shown at state 601 in FIG. 6" teaches that the fusible nodes can be fused into one node on the computation graph to indicate the nodes have fusible operations).
Chatterjee et al., Abadi et al., Tucker et al., Wesolowski et al., and Zhang are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each hardware executor backend: determines whether the one or more operations is fusible into one computation; and annotates the computational graph to indicate the one or more fusible operations as taught by Zhang to the disclosed invention of Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al.
	One of ordinary skill in the art would have been motivated to make this modification to "improve execution performance of a computing system having heterogeneous platform by allowing task allocation fitting into computation granularity of target devices" (Zhang [0059]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0242189 A1) in view of Abadi et al. ("TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems"), in view of Tucker et al. (US 2017/0124452 A1), in view of Wesolowski et al. (US 2019/0114537 A1), and further in view of Che et al. (US 2020/0249998 A1).
Regarding Claim 9,
Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al. teaches the apparatus of claim 7.
	Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al. does not appear to explicitly teach the processing circuitry to store the computational cost for each of the one or more operations in the at least one storage device.
	However, Che et al. teaches the processing circuitry to store the computational cost for each of the one or more operations in the at least one storage device ([0036]: "The database 217 may store various information including: 1) system and target device information, 2) operation profiling information per target device, and 3) subgraph profiling information per target device … The operation profiling information may include execution time or speed information and delay information of a target device for executing a certain operation such as a convolution, matrix multiplication, etc." teaches that the operation profiling information, including execution time (computational cost), for each device may be stored in a database (storage device)).
Chatterjee et al., Abadi et al., Tucker et al., Wesolowski et al., and Che et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing circuitry to store the computational cost for each of the one or more operations in the at least one storage device as taught by Che et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al.
	One of ordinary skill in the art would have been motivated to make this modification so that in future calculations, the database can be used "to check whether there is any constraints or preferences on task allocation from prior knowledge" (Che et al. [0050]).
Regarding Claim 19,
Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al. teaches the system of claim 18.
	Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al. does not appear to explicitly teach the processing circuitry to store the computational cost for each of the one or more operations in the at least one storage device.
	However, Che et al. teaches the processing circuitry to store the computational cost for each of the one or more operations in the at least one storage device ([0036]: "The database 217 may store various information including: 1) system and target device information, 2) operation profiling information per target device, and 3) subgraph profiling information per target device … The operation profiling information may include execution time or speed information and delay information of a target device for executing a certain operation such as a convolution, matrix multiplication, etc." teaches that the operation profiling information, including execution time (computational cost), for each device may be stored in a database (storage device)).
Chatterjee et al., Abadi et al., Tucker et al., Wesolowski et al., and Che et al. are analogous to the claimed invention because they are directed to processing neural network models using computational graphs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing circuitry to store the computational cost for each of the one or more operations in the at least one storage device as taught by Che et al. to the disclosed invention of Chatterjee et al. in view of Abadi et al., in view of Tucker et al., and further in view of Wesolowski et al.
	One of ordinary skill in the art would have been motivated to make this modification so that in future calculations, the database can be used "to check whether there is any constraints or preferences on task allocation from prior knowledge" (Che et al. [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125